Citation Nr: 0706753	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  98-15 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected left knee disability, currently evaluated 
as 10 percent disabling for status post medial meniscus 
injury and 10 percent disabling for degenerative joint 
disease.

2.  Entitlement to service connection for a low back 
condition, claimed as secondary to the service-connected left 
knee disability.

3.  Entitlement to service connection for fibromyalgia, 
claimed as secondary to the service-connected left knee 
disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served from August 1971 to July 1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

Procedural history

The veteran was initially granted service connection for a 
left knee disability, denominated left knee meniscus injury, 
which was evaluated as 10 percent disabling effective July 
11, 1972, the date of his discharge from active duty.   

In January 1997, the veteran filed a claim for an increased 
rating for his service-connected left knee disability.  In a 
May 1997 RO rating decision,  an increased rating was denied.  
The veteran appealed.  In May 2000, a separate 10 percent 
rating was established for arthritis of the left knee.  The 
veteran did not express satisfaction as to the combined 20 
percent rating.

The veteran's claim of entitlement to service connection for 
a back disability was denied by the RO in a May 1998 rating 
decision.  The veteran perfected an appeal as to that issue.  
A November 1999 rating decision denied the veteran's claim of 
entitlement to service connection for fibromyalgia.  The 
veteran perfected an appeal as to that issue.

The veteran requested a personal hearing at the RO.  A 
hearing was scheduled to be conducted before the undersigned 
Veterans Law Judge (VLJ) in April 2005.  
The veteran failed to appear for the hearing, and the Board 
remanded the claim to the RO for scheduling of a new hearing.  
In October 2006, the veteran's representative indicated that 
the veteran did not wish to reschedule a hearing before a 
VLJ.

Remanded issues

The issues of entitlement to service connection for a lower 
back condition and fibromyalgia are being remanded and are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.

Issues not on appeal

In May 1999, the veteran submitted a claim for entitlement to 
service connection for a right knee condition.  That claim 
was denied by the RO in a rating decision mailed to the 
veteran on November 18, 1999.  The record evidence indicates 
that the veteran submitted a Notice of Disagreement (NOD) 
regarding that decision on November 19, 2001, two years 
latter.  Pursuant to 38 C.F.R. § 20.302, a claimant must file 
an NOD with the RO within one year from the date that the 
agency mails the notice of the rating decision.  Thus, the 
veteran failed to timely file an NOD as to his right knee 
condition.  

The RO treated the veteran's November 2001 communication as a 
request to reopen the claim.  In a March 2003 rating 
decision, the RO again denied the veteran's claim of 
entitlement to service connection for a right knee 
disability.  The veteran did not disagree with that decision.

In an April 2001 rating decision, the RO denied the veteran's 
claim of entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  The 
veteran did not appeal that decision.  

Because these issues are not in appellate status, they will 
not be discussed any further herein.  See also 38 C.F.R. 
§ 20.201 (2006).

FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
slight tenderness, no crepitus, no instability, and no 
erythema; no evidence of increased pain with repetitive 
movement; and a normal gait.

2.  The veteran's left knee presented a range of motion of 0 
degrees hyperextension and flexion of 130 degrees and x-ray 
evidence of degenerative joint disease (DJD).

3.  The evidence does not show that the veteran's left knee 
disability is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the left knee 
disability are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71, 4.71a, Diagnostic Codes 5003, 5257, 5260, 
5261 (2006).

2.  The criteria for referral for increased disability rating 
for the veteran's left knee disability on an extra-schedular 
basis are not met.  38 C.F.R. § 3.321(b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an increased disability rating for a 
service-connected left knee disability, currently evaluated 
as 10 percent disabling for status post medial meniscus 
injury and 10 percent disabling for degenerative joint 
disease.

The veteran is seeking entitlement to an increased disability 
rating for his service-connected left knee disability.  He 
essentially contends that his left knee disability has gotten 
worse.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in July 2002 and October 2003 
VCAA letters that to support his claim, there must be 
medical evidence to show a current disability, evidence 
which shows that he incurred or aggravated an injury or 
disease during service, and medical evidence that shows 
the current disability was caused by the injury or 
disease incurred or aggravated during service.  See page 
2 in both letters.  In addition, the October 2003 letter 
specifically informed the veteran that with regard to 
his claim for an increased disability rating, the 
evidence must show that the service-connected disability 
has gotten worse.  See p. 2, October 2003 letter.

The veteran was further informed in both letters that VA 
would provide a medical examination if it was deemed 
necessary to substantiate his claim.  The veteran was also 
informed that VA would obtain records such as records held by 
Federal agencies, including service records and VA medical 
records, employment records, and private medical records so 
long as he provided sufficient information to allow VA to 
obtain them.

The Board also notes that the veteran was informed in a 
March 2006 letter that if he had any additional 
information or evidence to send it to VA.  In essence, 
the veteran was asked to "give us everything you've 
got", in compliance with 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with regard to the claim for an increased 
disability rating, the first three elements, veteran status, 
existence of a current disability and a connection between 
the veteran's service and the disabilities, are not at issue 
as the veteran has already been granted service connection.  
Elements (4) and (5), degree of disability and effective 
date, are rendered moot via the RO's denial of the veteran's 
claim for an increased disability rating.  In other words, 
any lack advisement as to those elements is meaningless, 
because a new degree of disability and an effective date were 
not assigned.   Therefore, lack of notice regarding degree of 
disability and assignment of an earlier effective date is 
immaterial.  

Moreover, the veteran was specifically informed of degree of 
disability and earlier effective date in the March 2006 
letter.  The Board thus finds that the veteran has received 
proper notice in accordance with Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained reports of VA treatment of the veteran as well as 
private medical records, which will be discussed below.  
Additionally, the veteran was provided with VA examinations 
in March 1998 and in July 2004.  The report of the medical 
examinations and reviews reflect that the examiners recorded 
the veteran's past medical history, noted his current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board also notes that the RO has obtained all relevant 
records, including private medical records.  The Board 
particularly notes that the RO sought the veteran's records 
from the Social Security Administration (SSA).  In an entry 
dated February 15, 2001, the RO indicated that the SSA 
records custodian reported that the veteran's SSA records had 
been lost.  In a January 2003 Supplemental Statement of the 
Case the veteran was informed that the SSA had no records 
pertaining to him.  The Board finds that this notification 
complies with the requirements of 38 C.F.R. § 3.159 (c) and 
(e) (2006).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  As 
noted in the Introduction, the veteran's representative 
submitted a written notice that the veteran did not desire to 
reschedule a previously scheduled hearing at the RO.  

The Board will therefore proceed to a decision on the merits 
as to this issue.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006.

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2006).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).
Specific schedular criteria - knee disabilities

The veteran's service-connected left knee disability has been 
assigned two separate ratings: 10 percent under Diagnostic 
Code 5257 and 10 percent under Diagnostic Code 5003.  See VA 
O.G.C. Prec. Op. No. 23-97 (July 1, 1997), published at 62 
Fed. Reg. 63,604 (1997).  The General Counsel held in that 
opinion that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257.  See also VAOPGCPREC 09-98 (August 14, 1998).  
 
(i.)  Under Diagnostic Code 5257, the following levels of 
disability are included:

Recurrent subluxation or lateral instability:

30 % severe;

20 % moderate;

10% slight.

The Board notes that words such as "slight" and "moderate" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (2006). 

Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc." See Webster's 
New World Dictionary, Third College Edition (1988), 871.

(ii.)  Arthritis

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2006).
Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint be rated under the criteria for 
limitation of motion of the affected joint.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2006).  For the purpose 
of rating disabilities due to arthritis, the knee is 
considered a major joint.  See 38 C.F.R. § 4.45 (2006).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees. 

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees. 

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2006).

Standard of review

The current standard of review is as follows. After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record. 
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, the veteran is service-connected for a left 
knee disability, evaluated as 10 percent disabling under 
Diagnostic Code 5257.  In addition, the veteran is service-
connected for arthritis of the left knee, evaluated as 10 
percent disabling.

The veteran generally contends that his left knee condition 
has worsened and that he is entitled to a higher disability 
rating.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In this case, the Board 
has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  A short history of the 
veteran's left knee disability is in order to analyze the 
assignment of the proper diagnostic code.

The Board finds that the evidence supports application of 
Diagnostic Codes 5003 [arthritis] and 5257 [knee, other 
impairment of: recurrent subluxation or lateral instability].  
By the veteran's own accounts, the principal manifestation of 
his left knee disability is pain, with increasing pain with 
increased use.  The veteran stated that he feels his knee may 
give way, and that on occasion he would use a knee brace for 
support.  Moreover, there is x-ray evidence in the record 
that substantiates a diagnosis of degenerative joint disease 
of the veteran's left knee.

As was discussed in the law and regulations section above, a 
veteran who has arthritis and instability of the knee may be 
rated separately.  See VAOPGCPREC 23-97, citing Degmetich v. 
Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997); see also Esteban 
v. Brown, 6 Vet. App. 259 (1994).  Accordingly, the Board 
believes that separate ratings under Diagnostic Codes 5257 
and 5003 are appropriate

Schedular rating

(i)  Diagnostic Code 5257 [knee instability]

Under Diagnostic Code 5257, a 10 percent disability is 
warranted when instability is slight, and a 20 percent 
disability is warranted when instability of the knee is 
moderate.  The Board notes that the word "slight" is 
defined as "small in size, degree or amount."  See 
Webster's II New College Dictionary 11th Edition (2001) 
at 1038.  "Moderate" is defined as "of average or medium 
quantity, quality or extent."  Id. at 704.  

In this case, the veteran reported a feeling of left knee 
instability and occasional use of a knee brace.  The Board 
notes that the veteran has not indicated that the knee had 
actually given way, and other than the veteran's service 
medical records, there is no objective evidence that his left 
knee has ever given way.  Neither the 1997 nor 2004 VA 
medical examinations revealed instability of the left knee.  
Indeed, the latest VA examiner specifically stated that the 
veteran had no instability of the left knee.  

In view of the objective evidence as a whole and the 
veteran's statements, the Board finds that the veteran's left 
knee instability is properly described as "slight" under 
the criteria of Diagnostic Code 5257.  There is no evidence 
that the veteran's knee instability is chronic.  Indeed, the 
2004 examiner reported the veteran stated that he used the 
stairs in his home as a form of exercise.  

In short, the evidence indicates that the veteran's knee gave 
way shortly after his in-service injury, but not after 
service, and that he now - some thirty years later - 
occasionally feels as if it will give way.  He does not 
contend that his knee instability causes him to fall, or 
prohibits him from using stairs.  For these reasons, the 
Board determines that the evidence justifies a finding of 
slight recurrent instability, and not a finding of moderate 
instability.  

Thus, the Board finds that the veteran's left knee disability 
meets the criteria for a 10 percent disabling under 
Diagnostic Code 5257.  The claim for an increased disability 
rating for left knee instability is not warranted.

(ii)  Diagnostic Code 5003 [arthritis]

Under Diagnostic Code 5003, arthritis is rated based upon 
limitation of motion of the knee, with a 10 percent rating 
being assigned if there is x-ray evidence of arthritis and 
limitation of motion is noncompensable under Diagnostic Codes 
5260 and 5261.

The medical records include x-ray reports which show 
arthritis of the veteran's left knee.  Both the April 1997 
and July 2004 examiners stated that the x-ray results 
substantiated a diagnosis of degenerative joint disease of 
the left knee.  The question to be answered by the Board is 
whether there is sufficient limitation of motion to warrant 
compensable ratings under Diagnostic Code 5260 and/or 
Diagnostic Code 5261.

During the July 2004 examination, the veteran's left knee 
range of motion was flexion to 130 degrees limited, and 
extension to 0 degrees.  [As noted above, normal is 140 
degrees and 0 degrees.]  Diagnostic Code 5260 contemplates a 
noncompensable evaluation where there is limitation of knee 
flexion to 60 degrees, which is far exceeded by the 130 
degrees record in connection with the most recent 
examination.  Diagnostic Code 5261 contemplates a 
noncompensable evaluation with a limitation of knee extension 
5 degrees.  A compensable disability evaluation also cannot 
be assigned under Diagnostic Code 5261 for zero degrees, or 
normal, extension.  

Based on these findings, and the x-ray findings of DJD, the 
Board concludes that the criteria for a 10 percent disability 
evaluation under Diagnostic Code 5003 have been met, based on 
noncompensable limitation of motion of the knee, along with 
x-ray evidence of arthritis.  

DeLuca considerations

The Board has also considered whether an additional increased 
rating would be warranted here based on functional loss due 
to fatigability, incoordination, and lack of endurance.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  

With respect to the rating under Diagnostic Code 5257, the 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  Such is the case with Diagnostic 
Code 5257.  

However, the provisions of 38 C.F.R. § 4.40 and § 4.45 are 
for consideration in this case with respect to the rating 
under Diagnostic Code 5003.

The evidence shows the veteran's complaints of left knee 
pain, as well as subjective complaints of fatigue and 
allusions to lack of endurance.  The clinical evidence, 
however, does not objectively support a higher rating based 
upon these claims.  Both VA examiners, after noting the 
veteran's pain, found the veteran's knee was not limited by 
fatigue, weakness, or lack of endurance, but was inhibited to 
a limited degree by pain.  

The Board additionally observes that the veteran does not 
wear a knee brace, and the record evidence does not show that 
he has been prescribed to participate in physical therapy to 
strengthen muscles surrounding the left knee joint.  

For these reasons, the Board finds that additional disability 
is not warranted under 38 C.F.R. §§ 4.40, 4.45 and 4.59 .



Esteban considerations

The Board has already determined that separate ratings for 
the veteran's service-connected left knee are warranted under 
Diagnostic Codes 5257 and 5003.  
See Esteban, supra; see also 38 C.F.R. § 4.25 (2005) [under 
VA regulations, separate disabilities arising from a single 
disease entity are to be rated separately]. 

The Board notes that both VA examiners reported the veteran's 
left knee had a healed arthroscopic scar.  The July 2004 
examiner described the scar as approximately 6 centimeters in 
length and that it blended in with surrounding tissue, is not 
tender and is barely visible.  There is no evidence that the 
scar causes any limitation of motion of the knee joint.  
Overall, the evidence indicates that the scar is de minimus.  
The veteran himself has not contended that the scar presented 
any problems.  Based on this record, the Board concludes that 
the evidence does not suggest that a separate disability 
pertaining to the scar exists.

Extraschedular evaluation

The Board has considered the question of whether an 
extraschedular rating may be appropriate for any of the 
veteran's four disabilities.  See Bagwell v. Brown, 9 Vet. 
App. 157 (1966).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2006).

The Board has not identified an exceptional or unusual 
disability picture with respect to either of the veteran's 
service-connected disabilities here under consideration, and 
neither has the veteran or his representative.  

With respect to frequent hospitalizations, the record shows 
only two arthroscopic surgeries, and no recent 
hospitalizations for the left knee disability.  

It appears from the medical evidence that the left knee 
disability is primarily manifested by complaints of pain, 
with no objective clinical evidence of an exceptional or 
unusual disability picture.  The July 2004 VA examiner found 
that there was slight tenderness, no crepitus and no 
erythema.  Moreover, as is noted above, the veteran's range 
of motion is only restricted in a very minor way.  The 
examiner also noted the veteran had a normal gait.  The 
veteran did not indicate to the examiner that he takes any 
medication for pain or that he uses a cane or a walker.

With respect to employment, it appears from the evidence of 
record that the veteran was let go from a job in 1993 due to 
"missing work" and that his subsequent work history was 
sporadic at best.  It does not appear that the veteran's lack 
of employment is due to his service-connected left knee 
disability, but rather to other factors.  Indeed, an August 
1994 evaluation by his former employer referred to 
fibromyalgia and low back pain; the left knee was not 
mentioned.   

Although the Board has no reason to doubt the veteran's 
statements that he may be somewhat limited in his activities 
due to the service-connected left knee disability, it does 
not find credible his statements to the effect that his 
unemployment is caused by the left knee disability.  See, 
e.g., a communication form the veteran to the RO, received on 
June 20, 2000.  There is in fact no objective evidence that 
the veteran is occupationally impaired beyond the 20 percent 
level contemplated in the assigned disability ratings.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is a recognition that industrial 
capabilities are impaired].  

For these reasons, the Board has determined that referral of 
the veteran's service-connected disabilities for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased disability rating for the 
service-connected left knee disability is denied.


REMAND

2.  Entitlement to service connection for a low back 
condition, claimed as secondary to a service-connected left 
knee disability.

3.  Entitlement to service connection for fibromyalgia, 
claimed as secondary to a service-connected left knee 
disability.

The veteran contends that he suffers from a low back 
condition and fibromyalgia and that both are caused by his 
service-connected left knee disability.

Reasons for remand

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2005).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Service connection presupposes a current diagnosis of the 
claimed disability. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The veteran was diagnosed with a low back disorder in 
February 1980 by Dr. D.S.  Medical records also indicate the 
veteran that the veteran was diagnosed with fibromyalgia by 
Dr. K.R. in August 1994 and by Dr. A.F. in December 1999.  
There appear to be no recent records pertaining to the two 
claimed disabilities.
There is nothing in the record which adequately describes the 
veteran's claimed conditions. There has been no VA 
examination and, more importantly, there is no opinion as to 
whether a connection exists between either condition and the 
veteran's service-connected left knee disability.  

The matter of whether the veteran in fact currently has a low 
back condition and fibromyalgia, and the matter of medical 
nexus if either is present, must be addressed by an 
appropriately qualified health case provider.  See Charles v. 
Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2006) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, these issues are REMANDED for the following 
action:

1.  The veteran should be scheduled for 
examination by an appropriate health care 
provider.  His VA claims folder should be 
provided to the examiner.  The examiner 
should initially determine whether a low 
back condition and a fibromyalgia 
condition currently exist.  If the 
examiner determines that either or both 
conditions exist, then the examiner should 
render an opinion as to whether it is as 
likely as not that the low back condition 
or fibromyalgia condition is related to 
the veteran's service-connected left knee 
disability.  A report or reports must be 
prepared and associated with the veteran's 
VA claims folder.

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claims of entitlement to 
service connection for a low back 
condition and fibromyalgia, both claimed 
as secondary to service-connected left 
knee condition.  If the benefits sought on 
appeal remain denied, in whole or in part, 
VBA should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


